MEMORANDUM**
Zev Yaroslavsky, a supervisor for the Los Angeles County Board of Supervisors, *638appeals the district court’s denial of his motion to dismiss based on absolute and qualified immunity. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm because appellant’s contentions are foreclosed by this court’s decisions in Trevino v. Gates, 23 F.3d 1480, 1483 (9th Cir.1994), and Navarro v. Block, 250 F.3d 729, 734 (9th Cir.2001).
Yaroslavsky’s motion to file a supplemental brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.